
	
		II
		Calendar No. 642
		110th CONGRESS
		2d Session
		S. 1304
		[Report No. 110–290]
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. McCain (for himself and
			 Mr. Kyl) introduced the following bill; which was read
			 twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the National Trails System Act to designate the
		  Arizona National Scenic Trail.
	
	
		1.Short titleThis Act may be cited as the Arizona
			 National Scenic Trail Act.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the Arizona Trail
			 is a scenic, nonmotorized trail that stretches for approximately 807 miles
			 through some of the most renowned mountains, canyon, deserts, and forests in
			 the State of Arizona;
				(2)the Arizona
			 Trail—
					(A)is the longest
			 continuous land-based trail in the State of Arizona; and
					(B)showcases a wide
			 variety of scenic views for a multitude of outdoor enthusiasts, including
			 hikers, equestrians, mountain bicyclists, cross-country skiers, nature
			 enthusiasts, and other nonmotorized recreationists;
					(3)the Arizona Trail
			 begins at the Coronado National Memorial near the border between the United
			 States and Mexico, extends to the higher elevations of Northern Arizona, and
			 continues across the Coconino Plateau to the Grand Canyon;
				(4)the Arizona Trail
			 appears on all Arizona State maps;
				(5)the Arizona Trail
			 is physically possible and financially feasible because—
					(A)as the Arizona
			 Trail Association reports—
						(i)the Arizona Trail
			 is over 90 percent complete; and
						(ii)99 percent of the
			 Arizona Trail is located on public land; and
						(B)the acquisition of
			 additional private land is not required to achieve completion of the Arizona
			 Trail; and
					(6)because the
			 Arizona Trail is physically possible and financially feasible, no additional
			 feasibility studies to designate the Arizona Trail as a national scenic trail
			 are required.
				(b)PurposeThe
			 purpose of this Act is to designate the Arizona Trail as a national scenic
			 trail.
			3.Arizona National
			 Scenic TrailSection 5(a) of
			 the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the
			 end the following:
			
				(26)Arizona
				national scenic trail
					(A)In
				generalThe Arizona Trail, extending approximately 807 miles
				across the State of Arizona from the border between the States of Arizona and
				Utah to the international border with Mexico, as generally depicted on the map
				entitled Arizona National Scenic Trail and Congressional
				Districts and dated April 10, 2007, which shall be known as the
				Arizona National Scenic Trail (referred to in this paragraph as
				the Trail).
					(B)Availability of
				mapThe map described in subparagraph (A) shall be on file and
				available for public inspection in the appropriate offices of—
						(i)the Bureau of Land
				Management; and
						(ii)the Arizona Trail
				Association.
						(C)AdministrationThe
				Trail shall be administered by the Secretary of Agriculture, acting through the
				Chief of the Forest Service, in consultation with—
						(i)other Federal
				agencies;
						(ii)State, tribal,
				regional, and local agencies; and
						(iii)the Arizona
				Trail
				Association.
						.
		
	
		1.Short titleThis Act may be cited as the Arizona
			 National Scenic Trail Act.
		2.Designation of arizona
			 national scenic trailSection
			 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding
			 at the end the following:
			
				(26)Arizona national
				scenic trail
					(A)In
				generalThe Arizona National Scenic Trail, extending
				approximately 807 miles across the State of Arizona from the U.S.–Mexico
				international border to the Arizona–Utah border, as generally depicted on the
				map entitled Arizona National Scenic Trail and dated December 5,
				2007, to be administered by the Secretary of Agriculture, in consultation with
				the Secretary of the Interior and appropriate State, tribal, and local
				governmental agencies.
					(B)Availability of
				mapThe map shall be on file and available for public inspection
				in appropriate offices of the Forest
				Service.
					.
		
	
		April 10, 2008
		Reported with an amendment
	
